Case 2:21-cv-11183-MCA-MAH Document1 Filed 05/13/21 Page 1 of 37 PagelID: 1

WHIPPLE AZZARELLO, LLC
John A. Azzarello

161 Madison Avenue Suite 325
Morristown, New Jersey 07962
(973) 267-7300
azzarello@whippleazzarellolaw.com
Attorneys for Defendant

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
NOTICE OF REMOVAL
JANE DOE,
Plaintiff, Civil Action No:
v.
Document Electronically Filed
D.W.,
Defendant

 

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY:

PLEASE TAKE NOTICE that Defendant D.W., by and through his attorneys Whipple
Azzarello, LLC remove this matter to the Court from the Supericz Court of New Jersey, uw
Division, Morris County, pursuant to USC §1332(a)(1).
1. Pursuant to Rule 10.1 of the Local Civil Rules, the addresses of the named parties are
as follows:
a. Plaintiff Jane Doe states in her complaint that she is a resident of Dover, New
Jersey. Plaintiff is represented by Dan Shapiro, Esq., the Law Office of Daniel

B. Shapiro, 101 Park Street, Montclair, New Jersey 07042.

 

’ Because Plaintiff is proceeding via pseudonym, her full address is not set forth herein. Similarly.
Defendant’s initials and town of residence, only, are used pending this Court’s determination on
permitting Defendant to proceed anonymously. If required, amended pleadings will be filed.
Case 2:21-cv-11183-MCA-MAH Document1 Filed 05/13/21 Page 2 of 37 PagelD: 2

b. Defendant D. W. is a resident of the State of Connecticut who resides in,
Collinsville, Connecticut and is represented by counsel whose address is set
forth above.

2. Plaintiff initiated this action in the Superior Court of New Jersey. Morris County, on
August 29, 2020. A copy of the Complaint and Summons is attached hereto as Exhibit
A.

3. Defendant filed an Answer? and Counterclaim on October 6, 2020. A copy of
Defendant’s Answer and Counterclaim is attached hereto as Exhibit B.

4. Plaintiff filed an Answer to the Counterclaim on October 14, 2020. A copy of that
pleading is attached hereto as Exhibit C.

5. No other process, pleadings, or orders have been entered.’

6. Plaintiff alleges she was abused by Defendant, who is her step-brother, over fifty years
ago. Defendant proceeded to defend this case under the impression that the amount in
controversy did not exceed $75,000 given the allegations made. Even Defendant’s
counterclaim for defamation was not expected to reach the jurisdictional limit given
the anticipated amount in controversy and potential damages. Notably, Plaintiffs
answers to interrogatories (requests served on her in November 2020), indicated that
she has sought no mental health treatment or other therapy as a result of Defendant’s
alleged actions, further indicating to Defendant that Plaintiff had limited to no

economic damages.

 

? Simultaneous with filing his answer, Defendant filed a motion to proceed anonymously, or, in
the alternative to seal, which motion has not been decided. Defendant intends on making an
application to this Court to proceed using initials.
’ The parties have pending motions to compel/quash. No orders have been entered. The parties
cat submit that briefing to this Court if required.
Case 2:21-cv-11183-MCA-MAH Document1 Filed 05/13/21 Page 3 of 37 PagelD: 3

7.

10.

11.

12.

13.

On April 27, 2021 Defendant, via a telephone conference between counsel, made a
settlement offer to Plaintiff well below the jurisdictional limit of $75,000, believing it
to be a fair approximation of the value of the case given the nature of Plaintiff's
accusations and the apparent lack of economic damages. Plaintiff countered with a
settlement demand well in excess of seven figures. To clarify Plaintiff's estimation of
damages, Defendant promptly requested a Statement of Damages pursuant to R. 4:5-1.
Plaintiffs response to that Statement of Damages, valuing her claims at over
$2,000,000.00, is attached hereto as Exhibit D. -
Defendant therefore reasonably and diligently sought to ascertain the value of
Plaintiff's case through the service of discovery requests, service of a Demand for
Statement of Damages, and initiation of settlement discussions. These measures
indicate that Defendant has not unreasonably delayed in ascertaining the amount in
controversy. Moreover, this removal motion is brought within the one-year time period
set forth in 28 U.S.C. § 1446(3)(B).
Therefore, defendant brings this removal notice within thirty days of first being
apprised of the valuation of the case pursuant to 28 U.S.C. § 1446(b)(3).
DIVERSITY OF CITIZENSHIP IS SATISFIED
District Courts have original jurisdiction over civil actions where the amount in
controversy exceeds $75,000 when the case is between “citizens of different states.” 28
US.C. § 1332(a)(1).
Plaintiff's complaint alleges that she is resident of New Jersey.
Defendant is a resident of Connecticut.

Plaintiff and Defendant are the only parties to the action.
Case 2:21-cv-11183-MCA-MAH Document1 Filed 05/13/21 Page 4 of 37 PagelD: 4

14.

15.

16.

17.

18.

19.

Therefore, complete diversity exists.

AMOUNT IN CONTROVERSY IS SATISFIED
The amount in controversy, as first made evident by Plaintiff's settlement demands,
satisfies the jurisdictional limits.
“The amount in controversy is measured ‘not. .. by the low end of an open-ended
claim, but rather by a reasonable reading of the-value of the rights being litigated."
Stockton v. TD Bank Group, Civ. Action. No. 13-254 (CCC)(MF), 2013 U.S. Dist.
LEXIS 138534 at *6-7, D.N.J Sep. 9, 2013) citing Werwinski v. Ford Motor Co., 286
F.3d 661, 666 (3d Cir. 2002} (quoting Angus v. Shiley, Inc., 989 F.2d 142, 146 (3d Cir.
1993.“Tf the case stated by the initial pleading is not removable, a notice of removal
may be filed within thirty days after receipt by the defendant, through service or
otherwise, of a copy of an amended pleading, motion, order or other paper from which
it may first be ascertained that the case is one which is or has become removable.”§
1446(b)(3).
Plaintiff's alleged damages as first set forth in her Statement of Damage provided
Defendant with the “other paper from which it may first be ascertained that the case is
one which is or has become removable.” /d.
A settlement demand has been acknowledged as a valid method of evaluating the
amount in controversy for the purpose of removal.
“Numerous courts have explained that Rule 408 does not preclude consideration of

settlement demands in evaluating the amount in dispute for diversity jurisdiction
Case 2:21-cv-11183-MCA-MAH Document1 Filed 05/13/21 Page 5 of 37 PagelD: 5

20.

21,

22,

purposes, See, e.g., McPhail v. Deere &Co., 529 F. 3d 947, 956 (10th Cir. 2008); Cohn
v, Petsmart, 281 F.3d 837, 840 n.3 (9th Cir. 2002) ("We reject the argument that [Rule
408] prohibits the use of settlement offers in determining the amount in controversy.");
Rollo y. Keim, No, 09-146, 2009 U.S. Dist. LEXTS 56292, at *9-10 n.6 (N.D. Fla. June
16, 2009) ("Plaintifts argument that the court is prohibited from considering their
demand letter under Federal Rule of Evidence 408 is unconvincing and misplaced . . .
It does not expressly or implicitly disallow the use of such communications to
determine the amount in controversy for ‘purposes of determining federal
jurisdiction.").” Stockton v. TD Bank Group, Civ. Action. No. 13-254 (CCC)(MEF),
2013 U.S. Dist. LEXIS 138534 at *6-8, D.N.J Sep. 9, 2013.
Defendant exercised reasonable diligence is ascertaining Plaintiffs damages, which
were not evident from the face of the Complaint, through the prompt service of
discovery requests, settlement discussions, and a Demand for Statement of Damages,
Receipt of Plaintiff's Statement of Damages was the first “paper” from which it was
“first ascertained that the case is one which is or has become removable.” 28 U.S.C. §
1446(b)(3).

VENUE
Venue is proper in this District pursuant to 28 U.S.C. § 1441(a).

NOTICE
Defendant is promptly serving Plaintiff with this Notice of Removal and will file a
copy of this Notice of Removal with the Clerk of the Superior Court of New Jersey,

Law Division, Civil Part, Morris County pursuant to 28 U.S.C. § 1444(d).
Case 2:21-cv-11183-MCA-MAH Document1 Filed 05/13/21 Page 6 of 37 PagelD: 6

WHEREFORE, Defendant respectfully removes this matter to this Court pursuant to 28
U.S.C. §§ 1332 and 1446.

WHIPPLE AZZARELLO, LLC

By: s/_ John A, Azzarello,
John A. Azzarello, Esq.

Dated: May 13, 2021

CERTIFICATIONS

I hereby certify that, on this date, a copy of the within notice and supporting documents
were filed via ECF and served upon counsel for Defendant, with copies sent to the Clerk of the
Superior Court of New Jersey, Morris County.

I further certify that the matter in controversy is not the subject of any other Court, arbitration,
or administrative proceeding, which involves the same set of facts and circumstances as those set
forth herein.

Plaintiff, through undersigned counsel, hereby certifies that the amount in controversy in this

matter exceeds $150,000.00 exclusive of interest, costs, and claims for punitive damages.

WHIPPLE AZZARELLO, LLC

8/ John A, Azzarello
Dated: May 13, 2021
Case 2:21-cv-11183-MCA-MAH Document 1 Filed 05/13/21 Page 7 of 37 PagelD: 7

EXHIBIT A
 

CRA HEED: FP Y21 171 8BBRICA-MAH Document1 Filed 05/13/21 Page 8 of 37 Pagel&@/013

‘Attorney(s): Daniel 8. Shap!ro, Esq,

Attorney Id No: 077361991

Law Firm: Law Office of Daniel B, Shapire
Address: 101 Park Street

Montelalr, New Jersey 07042

Telephone No: (973) 7466662

Fax No.: (973) 860-4600

E-mail: dshaplra@danistshaplroiaw.com

Attorney(s) for Plaintifi(s): Jane Doe

 

SUPERIOR COURT OF NEW JERSEY

 

Jane Doe
enn se scents seneitettatenun wan memasmuerierse AAW DIVISION
ne neetcerernmin av ye MORRIS COUNTY

Plaintiff(s)
VS. ary. L. .
Douglas Wisch DOCKET NO.: MRS-L-001734-20 be ani erent
CIVIL ACTION
Defendant(s) Sumit nt y

 

FROM THE STATE OF NEW JEBSEY
To the Defendant(s) Named Above:

The plaintiff, named above, has filed a lawsnit. against you in the Superior’ Court of New Jersey, The complaint
attached to this summons states the basis for this lawsuit, If you dispute this complaint, you or your attorney must file a
written answer or motion and proof of serviee with the deputy clerk of the Superior Court in the county listed above within
36 days from the date you received Lhis summons, not counting the date you recnived it, (A directory of ihe addrassea of
each deputy clerk of the Superior Court is provided and available in the Civil Division Management Office in the county
listed above and online at httpyAvww.njeourts.gov/forms/10153_deptyclerklawret\pdf) If the complaint is one in foreclosure,
then you must file your written answer or motion ard proof of service with the Clerk of the Superior Court, Hughes Justice
Complex, P.O. Bex 971, Tyenton, NJ 08625-0971. A filing fee payable to the Treasurer, State of New Jerscy and a completed
Case Information Statement (available from the deputy elerk of the Superior Court) must accompany your answer or motion
when it is filed. You must also send a copy of your answer or motion to plaintiff's attorney whose tame and addresa appear
above, or to plaintiff, if no attorney is named above. A telephone cali will not protect your rights; you must file and serve a
written answer or motion (with fee of § 175,00 | 4, #nd completed Case Information Statement) if you want
the court to hear your defenae,

If you do not file and serve a written anawer oy motion within 36 days, tha court muy enter a judgment against you
for the relief plaintiff demanda, plus interest and costs of suit. If jrdgment is entered against you, the Sheriff may seize your
money, wages or property to pay all er part of the judgment.

51- Swamons - Law or Chancery Divisions Printed by ALIASTATS LEGALS

Superiar Govrt, Appendix XH-A. CN 10163, A Division of ALL-STATE Intemational, Inc,
Rev. iid Pig weewaplemleony  §00,222.0510 Paral
 

 

092 aha D Mow 2 $d 8 Baw CA-MAH Documenti1 Filed 05/13/21 Page 9 of 37 Pagella®s/o13

If you cannot afford an attorney, you may call the Legal Services office in the county where you live oy the
Legal Services of New Jersey statewide hotline at 1-888-LSNJ-LAW (1-888-576-6529), I you do not have an
attorney and are nat eligible for free legal asaistance, you may obtain a referral to an attorney by dalling one of the
Lawyer Referral Services. A directory with contact information for local Legal Services Offices and Lawyer
Referral Services is provided und available in the Civil Division Management Office In the county listed above and
online at httpy/www.njcourts.gov/forms/10153_deptyclorklawret pdf.

Date: August 91,2020 Aah fbe Sith

Clerk af the Superior Court

Name of Defendant to be Served: Doyglas Wisch....... sac . cu tuiee

i irate RN
Thon et ene

Address of Defendant to be Served: Litnhfield Hills Orthonedic Associates at 245 Alvord Patk.Road, .

 

Torrington, Gannecticut, 06790
41 - Sdummnons - Lew or Chancery Divisions Printed hy ALL-STATE LEGAL?
Superior Court. Appendix XTI-A. CN 10168, A Division of ALL-STATE International, Ins

Rav. 1/14 PLAS wewroleruheom 800,222,060 Fava2
Case 2MRSY-b01 RINE And Porsodacaunn aa Am ued M5 Fads IBage ves Bosdege!D: 10

The Law Office of Daniel B. Shapiro
101 Park Street

Montclair, New Jersey 07042
973-746-8662

Attorney LD. 017361991

 

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION - MORRIS COUNTY

Jane Doe CIVIL ACTION NO: MRS-L--
Plaintiff, | COMPLAINT
v.
Douglas Wisch
Defendants

 

Plaintiff Jane Doe alleges as follows:

FACTS APPLICABLE TO ALL CAUSES OF ACTION

1, A pseudonym for Plaintiff is used to preserve privacy in a matter of sensitive and highly
personal nature and because identification of Plaintiff poses a risk of mental harm,
harassment, ridicule and/or personal embarrassment, and because the case involves
information of the utmost intimacy.

2. At all times relevant herein and at the present, Plaintiff is a resident of the Town of
Dover, County of Morris, State of New Jersey.

3. Plaintiffs date of birth is May 14, 1965.

4, The events described hereinbelow occurred in the County of Bergen and at other

locations.
Case 2:Rieu-bb1 Pa4ldC AnArbo RRM Am Filed G/64ahs BAdevdoas AbRegelD: 11

10,

ll.

12,

13.

Venue and Jurisdiction over this action is properly found in the State of New Jersey,
County of Morris.

Defendant, Douglas Wisch, hereinafter DOUGLAS, is the Plaintiff's half-brother and his
date of birth is December 23, 1960. He is four years and five months older than the
Plaintiff.

DOUGLAS resides at 87 Wright Road, Collinsville, Connecticut 06019.

DOUGLAS’ father, Dr. Wisch, after divorcing his first wife, married Plaintiff's mother _
and adopted the Plaintiff There were two children from DOUGLAS’ father’s marriage
who are Plaintiff’s half-brothers. DOUGLAS has an older brother who is twelve years
older than DOUGLAS and Plaintiff has a younger brother born of the marriage between
DOUGLAS’ father and Plaintiff's mother.

Plaintiff first met DOUGLAS approximately two years before their parents married.
DOUGLAS was living in an apartment complex known as Jan Court in Fairlawn, New
Jersey with his father who had partial custody of DOUGLAS. Dr. Wisch moved into Jan
Court while he was divorcing his spouse, DOUGLAS’s mother.

The apartment had two bedrooms and the Plaintiff’s mother stayed with Dr. Wisch in one
bedroom and DOUGLAS and the Plaintiff shared the second bedroom each having their
own bed.

Plaintiff was approximately eight and DOUGLAS twelve years old when they began
sharing a bedroom with two separate beds.

Plaintiffs bed was by the window in the room,

DOUGLAS, when he was approximately twelve-and-one-half years old commenced a

pattern of sexually molesting the Plaintiff shortly after they began to share the bedroom
Case 2AREY-bO1 PEE “pbftarbodereumaa Bu Bled Pid Fars IBageeeah Bastege!D: 12

14,

15,

16,

17.

18,

19,

20,

21.

in the Fairlawn apartment.

DOUGLAS entered Plaintiffs bed and rolled her body so that she was face down with
her face in her pillow and he was on top of her. When she turned to look back at him to
see what he was doing, he pushed her face down into her pillow to keep her from
watching him.

DOUGLAS penetrated Plaintiff’s anus with his penis.

DOUGLAS sexually molested the Plaintiff on numerous occasions after the first incident.
From time to time DOUGLAS would lay on top of the Plaintiff inserting his penis
between her legs or rubbing it against her buttocks until he achieved orgasm. After he
achieved orgasm he would roll off of the Plaintiff and return to his bed.

Plaintiff felt relief when she felt DOUGLAS’ semen on her buttocks as she knew that he
was done and would leave her alone.

After, DOUGLAS would tell the Plaintiff words to the effect “you better not tell
anybody; if you do, I will kill your dog, kill you or hurt your mother’. The intent was to
frighten Plaintiff from disclosing his acts.

This sexual act was performed on the Plaintiff at other locations. Plaintiffs father kept a
farge sailboat. The Plaintiff slept in the curtained upper bunk and DOUGLAS slept in the
sleeping area below the Plaintiff's bed. Plaintiffs parents would sleep in their bunk in the
front of the boat away from Plaintiff's sleeping area and would lock their door;
DOUGLAS appeared not to fear that they would come out of the room after the door was
locked and would sexually molest the Plaintiff on her upper bunk behind the curtain.
DOUGLAS also molested the Plaintiff on ski vacations at a rented vacation home.

The sexual abuse continued after Dr. Wisch returned to live in the marital home located
Case 2:AR6N~bb1 PUNE AnbArbodnomue du Filed G56 FHeAs BADE VN Besvage!D: 13

22,

23.

24.

25,

26,

27.

28.

29,

30.

28-09 Fairlawn Avenue, Fairlawn, New Jersey after marrying Plaintiffs mother.
Plaintiff and DOUGLAS had separate bedrooms but DOUGLAS would enter Plaintiff's
bedroom and abuse her at night and on weekends.

DOUGLAS caused Plaintiff to fear him and comply with his requests by striking her and
once offering to take care of a dog bite but instead rubbing alcohol into the wound in a
very rough and painful way.

DOUGLAS continued to sexually abuse Plaintiff from the time Plaintiff was eight years
old until she was approximately fifteen or sixteen years old.

Plaintiffs last memory of abuse was when DOUGLAS was in his junior year of college
and when DOUGLAS was approximately nineteen or twenty years old and Plaintiff was
approximately fifteen or sixteen years old.

Plaintiff visited DOUGLAS at his college campus and stayed in his dorm room with him
overnight and DOUGLAS sexually molested her in his school dorm room.

DOUGLAS returned on weekends from college and would ask Plaintiff if she had told
anyone about the sexual abuse while he was away. DOUGLAS would sexually abuse
Plaintiff during those visits.

At one point in time DOUGLAS had a girlfriend which caused Plaintiff to feel jealousy
as she confused the sexual abuse she was subjected to as affection or positive attention.
Plaintiff was afraid to reveal that she was being abused and did not begin to disclose the
facts of the abuse until later in life, first to husband and friends and then to her children.
Plaintiff came to realize much later in life that the sexual abuse was wrong and damaging.
She became aware that certain painful and destructive thoughts and feelings and

excessive use of alcohol was related to the abuse.
Case 2:RSN-bb1PSME “pbiterbodnrRuMmed Au Flips S616 tahs Rage vehi Bosrage!D: 14

31,

32.

33,

34,

35,

36,

FIRST CAUSE OF ACTION
AGAINST DEFENDANT DOUGLAS WISCH FOR
VIOLATION OF THE NEW JERSEY SEXUAL ABUSE ACT
2A:61B-1

Plaintiff repeats and realleges the facts and allegations contained with paragraphs 1 to 30
of the complaint as if fully set forth herein.

“Sexual abuse” within the New Jersey Sexual Abuse Act (the “Act”) is defined as an act
of sexual contact or sexual penetration between a child under the age of 18 years and an
adult,

“Sexual Contact” within the New Jersey Sexual Abuse Act is defined as “an intentional
touching by the victim or actor, either directly or through clothing, of the victim's or actor's
intimate parts for the purpose of sexually arousing or sexually gratifying the actor.”
“Sexual penetration” means vaginal intercourse, cunnilingus, fellatio or anal intercourse
between persons or insertion of the hand, finger or object into the anus or vagina either
by the adult or upon the adult’s instruction,

“Intimate Parts” as defined under the New Jersey Sexual Abuse Act includes the following
body parts: sexual organs, genital area, anal area, inner thigh, groin, buttock or breast of a
person.

DOUGLAS sexually abused Plaintiff by sexually penetrating the Plaintiff and by having
sexual contact with the Plaintiff by intentionally touching the Plaintiff's intimate parts
including sexual organs, genital area, anal area, inner thigh, groin, buttock or breast for
the purpose of sexually arousing or sexually gratifying DOUGLAS when Plaintiff was a
child of the age of eight and continuing until Plaintiff was age fifteen or sixteen and when

DOUGLAS was an adult of the age, approximately, of twenty.

5
Case 2:RRGY:-DbIBSME “od Arbo RpuDIesY Am PEE G51 Iahs Hage nod Bestage!D: 15

37, Sexual abuse by the Defendant of the Plaintiff by sexual penetration and sexual contact
between the Plaintiff and Defendant caused the Plaintiff “Injury or illness” which is defined
a psychological injury or illness, whether or not accompanied by physical injury or illness.
Plaintiff's injuries include psychological injuries which are permanent in nature.

38. In any civil action for injury or iliness based on sexual abuse, the cause of action shall
acerue at the time of reasonable discovery of the injury and its causal relationship to the
act of sexual abuse. Any such action shall be brought within 37 years after reasonable
discovery.

39. Pursuant to the New Jersey Sexual Abuse Act § 24:14-2b. entitled Commencement of
Actions Notwithstanding the Statute of Limitations, N.J.S.2A:14-2, section 2 of P.L.2019,
¢.120 (C.2A:14-2a), section 1 of P.L.1964, 6.214 (C,.2A:14-2.1), or any other statute, an
action at law for an injury resulting from the commission of sexual assault, any other crime
of a sexual nature, a prohibited sexual act as defined in section 2 of P.1..1992, ¢.7
(C.2A:30B-2), or sexual abuse as defined in section | of P.L.1992, c.109 (C.2A:61B-1),
that occurred prior to the effective date [Dec. 1, 2019] of P.L.2019, ¢.120 (C.2A:14-2a et
al.), and which action would otherwise be barred through application of the statute of
limitations, may be commenced within two years immediately following the effective date,

40. Plaintiff commenced this action within 37 years of reasonable discovery and this action
was commenced within two years from December 1, 2019 and is properly filed.

41. As a direct and proximate result of DOUGLAS’ wrongful actions and sexual assaults and
battery and abuse as described above, Plaintiff has suffered permanent, severe, and
continuing injuries, including, but not limited to post-traumatic stress disorder, anxiety,

depression, low self-esteem and confidence, physical and psychological trauma, pain, and
Case 2:AiRSY:bb1PSUCAnbiverboROMMeEN Au Filed H/AHRhs Bade Aa AbsagelD: 16

suffering, severe mental anguish, loss of capacity for enjoyment of life, self-medication
with alcohol, emotional distress, inability to trust others, nightmares, debilitating terror,
repression of memories and emotions, humiliation, anxiety, embarrassment, and
psychological denial, repression, accommodation, and disassociation, all to Plaintiff’s
damage in the sum to be determined.

42. As a further direct and proximate result of DOUGLAS’ wrongful actions and sexual
assaults and battery and abuse as described above, Plaintiff has incurred, and will continue
to incur, expenses for medical care and treatment, psychological therapy, psychiatric
therapy, and medication, all to Plaintiff’s further damage.

43. Plaintiff is therefore entitled to an award of compensatory damages.

44, The conduct of DOUGLAS as described above was intentional, reckless, grossly negligent,
willful, wanton, oppressive, and done with actual malice and disregard for Plaintiff's rights

and safety. As a result, Plaintiff is entitled to an award of punitive damages.

SECOND CAUSE OF ACTION
AGAINST DEFENDANT DOUGLAS WISCH FOR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS

45. Plaintiff realleges Paragraphs 1 through 44 of this complaint as if set forth in full here.

46. DOUGLAS knew, or in the exercise of reasonable care should have known, that his sexual
assaults and battery and abuse of Plaintiff would result in serious emotional distress to the
Plaintiff.

47,In doing the acts alleged above, DOUGLAS acted with willful, wanton, reckless,
intentional, and deliberate disregard for the likelihood that Plaintiff would suffer severe
emotional distress as a direct and proximate result of his sexual abuse of Plaintiff,

7
Case 2A RSY-067 2SlNE “oarbodeocumed io Ales! Hyd Hats Bagevebah S2sdege!D: 17

48.

49,

50,

Sl.

52.

DOUGLAS’s conduct as alleged above was extreme and outrageous, and went beyond all
bounds of decency.
As a direct and proximate result of DOUGLAS’s wrongful actions and sexual assaults and

battery and abuse as described above, Plaintiff suffered severe emotional distress,

THIRD CAUSE OF ACTION
BY PLAINTIFF AGAINST DEFENDANT DOUGLAS WISCH
FOR INVASION OF PRIVACY

Plaintiff realleges Paragraphs 1 through 49 of this complaint as if set forth in full herein,
DOUGLAS’s wrongful actions and sexual assault and battery and abuse of the Plaintiff as
described above was an invasion of the Plaintiff's privacy and was done in malicious and
wanton disregard of the Plaintiffs feelings, character, and reputation.

As a direct and proximate result of DOUGLAS’s invasion of Plaintiffs’ privacy as
described above, Plaintiff suffered embarrassment, public ridicule, humiliation, and mental

pain and anguish.

WHEREFORE, Plaintiff respectfully requests that the court enter a judgment in favor of Plaintiff

against DOUGLAS to award Plaintiff the following:

1, General and special damages as to all causes of action in an amount to be determined.
2. Punitive damages as to all causes of action.
3. The costs of this action; and

4. Such other and further relief as the court considers just and proper,

Dated: August 28, 2020

aS

 

Daniel B. Shapiro, attorney for Plaintiff
Case 2:4RGY-bTPHME “odtyrbo se mae Be IPO G8 Fahs Bape som Hosyege!D: 18

DESIGNATION OF TRIAL COUNSEL

Pursuant to R. 4:5-l(c), Daniel B. Shapiro is designated as trial counsel for the Plaintiff in the
above matter.

CERTIFICATION OF NO OTHER ACTIONS

Pursuant to R. 4:5-1(b)(2), it is hereby stated that the matter in controversy is not the subject of
any other action pending in any other court or of a pending arbitration proceeding to the best of
our knowledge or belief. Also, to the best of our belief, no other action or arbitration proceeding
is contemplated, Further, other than the parties set forth in this pleading, we know of no other
parties that should be joined in the above action. In addition, we recognize the continuing
obligation of each party to file and serve on all parties and the court an amended certification if
there is a change in the facts stated in this original certification.

CERTIFICATION

I certify that confidential personal identifiers have been redacted from documents now submitted
to the court, and will be redacted from all documents submitted in the future in accordance with

R. 1:38-7(b).” R. 4:5-1(b)(3),

JURY DEMAND

The Plaintiff hereby demands trial by a jury on all of the triable issues of this complaint pursuant
to R. 1:8-2(b) and 4:35-(a),
Case 2RRscy-JdtySa-OC hebO 026 9S4UR6R'PM bYo OPAb trans MAVeVSoabFabage|D: 19

DEMAND FOR DISCOVERY OF INSURANCE COVERAGE

Pursuant to R, 4:10-2(b), demand is made that Defendant disclose to Plaintiff's attorney whether
or not there are any insurance agreements or policies under which any person or firm carrying on
an insurance business may be liable to satisfy part or all of a judgment which may be entered in
this action, or indemnify or reimburse for payments made to satisfy the judgment, and provide
Plaintiff's attorney with true copies of those insurance agreements or policies, including, but not
limited to, any and all declaration sheets. This demand shall include and cover not only primary
coverage, but also any and all excess, catastrophe, and umbrella policies.

Dated: August 28, 2020

Daniel B. Shapiro, attorney for
Plaintiff

 

10
Case 2:RRevL Ide ade Adkoahobpqumené burbed Pilea iraga/2620h S7sthegelD: 20

Civil Case Information Statement

 

Case Caption: DOE JANE VS WISCH DOUGLAS Case Type: PERSONAL INJURY

Case Initiation Date: 08/29/2020 Document Type: NJ eCourts Case Initiation Confirmation
Attorney Name: DANIEL B SHAPIRO Jury Demand: YES - 6 JURORS

Firm Name: DANIEL 8, SHAPIRO Is this a professional malpractice case? NO

Address: 101 PARK ST Related cases pending: NO

MONTCLAIR NJ 07042 If yes, list docket numbers:

Phone: 9737468662 Do you anticipate adding any parties {arising out of same
Name of Party: PLAINTIFF : Doe, Jane - transaction or occurrence)? NO

Name of Defendant's Primary Insurance Company
‘ . Are sexuai abuse claims alleged by: Jane Doe? YES
(i known}: Unknown Plaintiff's date of birth: 05/14/1965

Est. date of first incident of abuse: 05/14/1973

    

 
 
  

   
 

 

ODUCED

FOR MEDIATION

E &

CASE CHARACTERISTICS FOR PURPOSES GF DETERMINING IF CASE [IS APPROPRIATE
Do parties have a current, past, or recurrent relationship? NO

If yes, is that relationship:

Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
if yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO

 

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from alf documents submitted in the future in accordance with Rule 1:38-7(b)

08/29/2020 {si DANIEL B SHAPIRO
Dated Signed
Case 2:21-cv-11183-MCA-MAH Document 1 Filed 05/13/21 Page 21 of 37 PagelD: 21

EXHIBIT B
Case 2:2 bo PPS Hold dO BIRR Au Filed G5/43hed PRae ABEL AaRAGEID: 22

WHIPPLE AZZARELLO, LLC

John A. Azzarello, Esq. 1.D, 037451990
161 Madison Avenue, Suite 325
Morristown, New Jersey 07960

(973) 267-7300

Attomeys for Defendant DW,

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: MORRIS COUNTY
DOCKETNO.: MRS-L-001734-20

JANE DOE,
Plaintiff, : Civil Action
Vv
* ANSWER AND COUNTERCLAIM ON
D.W BEHALF OF DEFENDANT

Defendant,

Defendant D.W. hereby answers the Plaintiff’s Complaint as follows!:

Facts Applicable to All Causes of Action

1, Admit.

2, Defendant is without knowledge or information sufficient to admit or deny the allegations
contained in paragraph 2 of Plaintiffs Complaint.

3. Defendant is without knowledge or information sufficient to admit or deny the allegations
contained in patagraph 3 of Plaintiff’s Complaint.

4. Defendant admits living in Bergen County but denies the allegations described in
Plaintiff’s complaint took place.

5. Admit.

6. Denied. Defendant was born in 1959.

 

' Filed herewith is a motion to seal and/or proceed using Defendant's initials. Should that motion
be denied, an amended answer may be filed.
Case 2:2ipey-.66 Pes bo Nye /2620S: 2a Be HPS DE/ spans IDP BEG ZO2OI 77 bsRqIEID: 23

7. Admit,

8. Denied. Defendant has two brothers from his father’s first marriage and one younger half-
brother.

9. Defendantrecalls an apartment being on either Route 208 or Route 4, Defendantis without
knowledge or information sufficient to admit or deny the remainder of the allegations contained
in paragraph 9 of Plaintiff’s complaint.

10, Denied. Plaintiff would visit sporadically Defendant’s father with her mother before
Plaintiff's mother married Defendant’s father.

11. Denied. Plaintiff never lived at the apartment of Defendant’s father and only occasionally
visited on weekends. Oo a |

12, Defendant is without knowledge or information sufficient to admit or deny the allegations
contained in paragraph 12 of Plaintiffs complaint,

13, Denied,

14, Denied.

15. Denied.

16, Denied.

17, Denied.

18. Denied.

19, Denied.

20. Denied.

21. Denied.

22, Denied.

23. Denied.

24, Denied.

25, Denied.

26. Denied.

27, Denied.
28, Defendant admuts he had girlfriends. Defendant is without knowledge or information.

sufficient to admit or deny the remainder of the allegations set forth in paragraph 28 of Plaintiff’s

Complaint. Defendant denies he ever abused Plaintiff.
Case 2:2brel bo PRs be Mile od28S5a9e Am BLES G/T HAs i BBG ARG Fr4aqqge!D: 24

29,

Defendant is without knowledge or information sufficient to admit or deny the allegations

set forth in paragraph 29 of Plaintiff's complaint. Defendant denies he ever abused Plaintiff,

30.

Defendant admits that Plaintiff has had substance abuse issues for years and denies the

remainder of the allegations contained in paragraph 30.

31.
32,
33,
34,
35,

36,
37,
38,
39,
40,
41.
42,
43,
44,
45,
46.
47,
48,
49,
50,
$1.
52.

Defendant repeats his responses above as if set forth fully herein,
Paragraph 32 sets forth a legal conclusion to which no response is required.
Paragraph 33 sets forth a legal conclusion to which no response is required.
Paragtaph 34 sets forth a legal conclusion to which no response is required.
Paragraph 35 sets forth a legal conclusion to which no response is required.
Denied. |

Denied.

Paragraph 38 sets forth a legal conclusion to which no response is required.
Patagraph 39 sets forth a legal conclusion to which no response is required.
Denied,

Denied.

Denied.

Denied.

Denied.

Defendant repeats his responses above as if set forth fully herein,

Denied.

Denied,

Denied.

Denied.

Defendant repeats his responses above as if set forth fully herein.

Denied.

Denied,

WHEREFORE, Defendant demands judgment dismissing Plaintiff's Complaint, with

prejudice, and awarding him costs of suit and any such other relief the Court deetns equitable and

just.
Case 2:2nga tba BRMSE Midd a ROQARY Bs Bled SYAUAL i PeCe ABO AaRAUEID: 25

AFFIRMATIVE AND OTHER DEFENSES

1, Plaintiff's Complaint is barred by the applicable statute of limitations.
2, Plaintiff’s Complaint should be dismissed due to Plaintiff's fraud.

TRIAL COUNSEL DESIGNATION
Defendant hereby designates John A. Azzarello as his trial counsel in this matter,
COUNTERCLAIM
Defendant D. W., by way ofa counterclaim against Plaintiff Jane Does, says:

1, After Plaintiff's mother passed away, Defendant’s father removed Plaintiff from his will
due to financial support that had been given to Plaintiff during her mother’s life which was
unknown at the time to Defendant’s father. Upon information and belief, that support included
Defendant’s father’s money being used to fund multiple lawsuits brought by Plaintiff, defend
against a foreclosure on Plaintiff's home, and various other expenses totaling over $500,000.00.

2. Therefore, as a result of Defendant's father learning of the totality of those expenses
following the death of Plaintiff’s mother, Defendant’s father removed Plaintiff from his will
although Plaintitf was the beneficiary of various pensions and life insurance payments paid when
Defendant’s father passed away in 2019.

3. Upon information and belief, Plaintiff's filing of the instant Complaint is an attempt to
punish Defendant for her being disinherited as well as an attempt to extort money from Defendant
to compensate for the funds she did not inherit from Defendant's father.

COUNT 1: Defamation

4, Plaintiff, by filing the instant complaint and by other communications, has accused
Defendant of sexual assault, sexual abuse, and/or sexual molestation.

5. Plaintiff, by filing the instant complaint and by other communications, has therefore made
allegations against Defendant which injure his reputation and would expose him to hatred,
contempt or ridicule.

6. Plaintiff, by filing the instant complaint and through other communications, hag caused or

will cause Defendant to lose the goodwill or confidence of others.
Case 2:2 prey 1.66 PPsMba NYi8/ 2620 S588 Bu BES G5/4phnd iP BBG ARG Fr4saqgelD: 26

7. Plaintiff, by filing the instant complaint and through other communications, has injured or
will injure the Defendant in his trade or business, namely his previously unimpeached reputation
as a physician and attendant business earnings.

8. By filing the instant complaint, Plaintiff caused multiple persons to read the defamatory
statements about Defendant, with those persons reasonably understanding that the statements refer
to Defendant.

9. The statements made by Plaintiff, in the instant Complaint and otherwise, as they relate to
Defendant are false.

COUNT2: Intentional infliction of Emotional Distress

10. Defendant repeats the allegations above as if set forth fully herein.

11. Knowingly falsely and publicly accusing an individual, especially a physician of
unimpeached reputation like Defendant, of sexual assault is morally reprehensible, extreme and
outrageous, and goes beyond the bounds of human decency.

12, By filing the instant complaint, Plaintiff intended to cause Defendant emotional distress.

13. Plaintiff intended, or acted with willful disregard for, the emotional distress filing the
instant complaint would have on Defendant.

14, Defendant has suffered and continues to suffer emotional distress from the filing of
Plaintiff's complaint, especially as Plaintiff's allegations may impact Defendant’s previously
unimpeached reputation as a physician.

15, The distress suffered by Defendant is severe and of a nature no reasonable person could be

expected to endure.

WHEREFORE, Defendant demands judgment in his favor and against Plaintiff:
1). Dismissing Plaintiff's complaint with prejudice;

2). Awarding Defendant punitive damages;

3), Awarding Defendant damages including costs of suit and attorney’s fees; and

4). Such other and further relief as the Court deems just and equitable.
WHIPPLE AZZARELLO, LLC

[pr A. Azar
Dated: October 6. , 2020 A
Case 2:24 LbB PPMSA- Mien aS han lps N5/48lAd iP OLOABOLBERBAVEID: 27

CERTIFICATIONS PURSUANT TOR. 4:5-1

Thereby certify pursuant to R, 4:5-1(b)(2) that this matter is not the subject of any other
action pending in any court of a pending arbitration proceeding, and that no other action or
arbitration is contemplated, I further certify that I know of no other non-party who should be
joined in this action pursuant to R. 4:28 or who is subject to joinder pursuant to R. 4:29-1(b)
because of potential liability to any party on the basis of the same transactional facts.

I further certify that confidential personal identifiers have been redacted from documents
now submitted to the court, and will be redacted from all documents submitted in the future in

accordance with Rule 1:38-7(b),
he J) Lh Je

John A. Azzgtdlla
Case 2:21.66 PAsMlSe NYbe 2420 S58 ta Bm lee G5/4ehad iP REO E201 77 4sRq0EID: 28

CERTIFICATION OF FILING AND SERVICE

 

I hereby certify that on this date, a copy of the within Answer, Affirmative Defenses and
Counterclaim on behalf of Defendant was filed with the Superior Court of New Jersey, Morris
County, via e-courts and was served on counsel for Plaintiff via same within the time permitted by

the applicable rules.
(hug fy sha bA

Amy Valentine McClelland ~~

Dated: October G@, 2020
Case 2:2ineal-ba PP Seh- Mtn RSID Pa FIPS GOL 48URd PREG RBG AeRAVEID: 29

  

 

 

 

 

oe . Re eRe Acco, ae
Civil Case Information Statement Payment type: El ek Cleo Clea
(CIS) Chg/Ck Number:
Use for initial Law Division Amount:

Civil Part pleadings (not motions) undar Rule 4:5-4
Pleading will be rejected for filing, under Rule 1:5-6(c),  [Overpayment,
if information above the black bar Is not completed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or attorney’s signature is not affixed Batch Number:
Attorney/Pro Se Name Telephone Number County of Venue
John A. Azzarello (973) 267-7600 Morris
Firm Narne (if applleable} Docket Number (when avaliable)
Whipple Azzarello LLC 0173420)
Office Address Document Type
161 Madison Avenue Ste 325 :
rand Ccunterclai
Morristown NJ 07960 Answe UNercraim
Jury Demand Yes CNo
Name of Party (¢.9., John Doe, Plaintiff) Caption
D.W., Defendant — Jane Doe v. D.W.
Case Type Number Are sexual abuse claims
(See reverse side for listing) alleged? Is this a professional malpractice casa? Cl Yes KE No
If you have checked "Yes," see N.uLS.4. 24:53A-27 and applicable case law
605 Eves EINe regarding your obligation ie file an affidavit of marit,
Related Cases Panding? lf “Yes,” list docket numbers
Cl Yes EE No
Do you anticipate adding any parties Name of defendant's primary insurance company (If known)
4, {arising out of same transaction or occurance)? ony, a Lo ws a 4 arn | AE None 7
: tyes 0 $6 : a atresia am |

 

  
 

 
 

Case Charactoristtes for Purposes of Determining If Case is Appropriate for Mediation

 

 

Po parties have a current, past or recurrent relationship? tf “Yes,” Is that relationship:
EE Yes CINo [J Employer/Employse C1 Friend/Nelgnbor (1 Other (explain)
Familial C] Business
' Does the statute governing this case provide for payment of fees by the losing party? 1] Yes EE No

 

Use this space to alert the court to any special case charactaristics that may warrant Individuat management or accelerated disposition

 

. & Bo you or your client need any disablilty accommodalloris? If yes, please Identify the requestad accommodation:

 

AM ET Yes EK No
Will an interpreter be neeced? if yes, for what language?
OO Yes No :

 

i certify that confidential personal identifiers have been redacted from documents now submitted to the court and wiil be
redacted from all documents submitted in the future in accordance with Rule 1:38-7(b).

“me a id | Lisgppaolle Jol (2430

” Revised Form Promulgated by 01/31/2020 Notice to the Bar, CN 10517 (Appendix XII-B1} page 1 of 2

 

 

 

 
Case 2: Ayres Lbd Pa Mise’ Nyfhel2d20 G3 SF Bm Bled Woy aPhAd in PEO API 774540 |D: SO

Civil Case Information Statement

 

Case Caption: DOE JANE VS WISCH DOUGLAS Case Type: PERSONAL INJURY

Case Initiation Date: 08/29/2020 Document Type: Answer

Aftorney Name: JOHN A AZZARELLO Jury Demand: YES - 6 JURORS

Firm Name: WHIPPLE AZZARELLO, LLC Is this a professional malpractice case? NO

Address: 167 MADISON AVENUE SUITE 325 Related cases pending: NO

MORRISTOWN NJ 07960 lf yes, list docket numbers:

Phone: 9732677300 Do you anticipate adding any parties (arising out of same
Name of Party: DEFENDANT : WISCH, DOUGLAS transaction or occurrence)? NO

Name of Defendant's Primary Insurance Company

i . Are sexual abuse claims alleged by: JANE DOE? YES
(it known): None Plaintiff's date of birth: 05/14/1965
Est. date of first incident of abuse: 05/14/1973

   
   

F DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION

 

' CASE CHARACTERISTICS FOR PURP

Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Familial
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NC
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
if yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 597 NO Consumer Fraud? NO

 

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1;38-7(b)

10/06/2020 isi JOHN A AZZARELLO
Dated Signed
a

Case 2:21-cv-11183-MCA-MAH Document 1 Filed 05/13/21 Page 31 of 37 PagelD: 31

EXHIBIT C
Case 2:24hreysL BaP 2b SY MONA ooveCmDERS Av Filed GAisghes Peay Amol HoPaaelD: 32

The Law Office of Daniel B. Shapiro
101 Park Street

Montclair, New Jersey 07042
973-746-8662

Attorney LD. 017361991

 

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION - MORRIS COUNTY

Jane Doe CIVIL ACTION NO: MRS-L-001734-20
‘Plaintiff, ANSWER TO COUNTERCLAIM
Vv,
Douglas Wisch
Defendants

 

Plaintiff Jane Doe by Answer to Defendant’s Counterclaim say:

t. Denied and admitted in part. Plaintiff admits that Defendant’s father removed Plaintiff
from his will however Plaintiff denies that financial support in the sum of $500,000 was
given to Plaintiff during her mother’s life. Plaintiff also denies that she brought multiple
fawsuits against others and that Defendant’s father’s money was used to fund any
lawsuits.

2. Denied and admitted in part. Plaintiff admits that her father removed her from his will but
denies that the reason she was removed from her father’s will was due to her father’s
learning of the totality of those expenses following the death of her mother. Plaintiff was
not the recipient of the aforementioned financial support. Plaintiff admits she was the

recipient of a portion of her mother’s life insurance, her single pension and approximately
Case 2:2hrey 18a PAMS-MAhiaBeeuaed Au les GY seed PREC ABO ASMadelD: 33

10.

11,

12.

13.

$7,000.00 of financial support during her mother’s life which, upon information and
belief, her father was aware of,

Denied. While, upon information and belief, Defendant and his brother influenced their
father to disinherit the Plaintiff who received an unjust portion of her father’ estate,
Plaintiffs claims for damages arise from Defendant’s sexual abuse and molestation of
her,

Admit. Plaintiffhas communicated with her family and certain close friends and
relatives.

Admit and deny in part. Plaintiff admits filing the complaint but because the allegations
are true, Plaintiff denies being the cause of injury to Defendant’s reputation, Any injury,
hatred, contempt or ridicule to which Defendant is exposed will arise from Defendant’s
own acts,

Deny. Any loss of goodwill or confidence of others has or will be caused by
Defendant’s own acts.

Deny. Any injury to trade or business has or will be caused by Defendant’s own acts.
Deny that such statements are defamatory because they are true.

Denied. Such statements are true and are not defamatory.

Plaintiff repeats Plaintiff's answers to Defendant’s counterclaim as if fully set forth
herein,

Deny to the extent such claim refers to Defendant as all claims made in the complaint are
true.

Deny as all claims made in the complaint are true.

Deny as all claims made in the complaint are true,
Case 2:2irey-LbaG 2a iA- MAH RecuieN Av Filed OEIW822 uPaae MLA BePAdeID: 34

14, Cannot admit or deny as Defendant’s allegation relates to the state of Defendant’s
emotions which are not known to Plaintiff.
15, Cannot admit or deny as Defendant’s allegation relates to Defendant’s emotions which

are not known to Plaintiff,

WHEREFORE, Plaintiff respectfully requests that the court dismiss Defendant’s counterclaim in

its entirety.

Dated: October 14, 2020

aE

Daniel B, Shapiro, attorney for Plaintiff

 

CERTIFICATION OF FILING AND SERVICE

Therby certify that on this date a copy of the within answer to counterclaim on behalf of Paintiff
was filed with the Superior Court of New Jersey, Morris County via e-courts and was served on
counsel for Defendant for via same within the time period permitted by applicable rules of Court.

Dated: October 14, 2020

Daniel B. Shapiro, attorney for Plaintiff

 
Case 2:21-cv-11183-MCA-MAH Document 1 Filed 05/13/21 Page 35 of 37 PagelD: 35

EXHIBIT D
Case 2:21-cv-11183-MCA-MAH Document 1 Filed 05/13/21 Page 36 of 37 PagelD: 36

The Law Office of Daniel B. Shapiro
101 Park Street

Montclair, New Jersey 07042
973-746-8662

Attorney 1.D. 017361991

 

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION - MORRIS COUNTY

Jane Doe CIVIL ACTION NO: MRS-L-001734-20
Piaintiff, STATEMENT OF DAMAGES
v.
Douglas Wisch
Defendants

 

Plaintiff Jane Doe provides this first and initial statement of damages as requested in the
Defendant’s answer. Plaintiff reserves the right to amend and/or supplement the statement of

damages as additional information is obtained through investigation and discovery.

Past damages:

As a direct and proximate result of DOUGLAS’ wrongful actions and sexual assaults and battery
and abuse as described above, Plaintiff has suffered permanent, severe, and continuing injuries,
including, but not limited to post-traumatic stress disorder, anxiety, depression, low self-esteem
and confidence, physical and psychological trauma, pain, and suffering, severe mental anguish,
loss of capacity for enjoyment of life, self-medication with alcohol, emotional distress, inability
to trust others, nightmares, debilitating terror, repression of memories and emotions, humiliation,
anxiety, embarrassment, and psychological denial, repression, accommodation, and

disassociation. The amount of damages is based on an approximation of the value each day
1
Case 2:21-cv-11183-MCA-MAH Document 1 Filed 05/13/21 Page 37 of 37 PagelD: 37

living as an abused molested person which is one hundred dollars per day ($100.00). The abuse
commenced on or around May 14, 1973 when Plaintiff was eight year of age. As of May 14,
2021 Plaintiff has lived Seventeen Thousand Five Hundred and Twenty-Eight days which
equates to damages of One Million Seven Hundred and Fifty-Two Thousand Eight Hundred

Dollars ($1,752,800.00)

Future Damages:

As a direct and proximate result of DOUGLAS’ wrongful actions and sexual assaults and battery
and abuse as described above, Plaintiff will suffer permanent, severe, and continuing injuries,
including, but not limited to post-traumatic stress disorder, anxiety, depression, low self-esteem
and confidence, physical and psychological trauma, pain, and suffering, severe mental anguish,
loss of capacity for enjoyment of life, self-medication with alcohol, emotional distress, inability
to trust others, nightmares, debilitating terror, repression of memories and emotions, humiliation,
anxiety, embarrassment, and psychological denial, repression, accommodation, and
disassociation for the balance of her life. The amount of damages is based on an approximation
of the value each day living as an abused molested person which is one hundred dollars per day
($100.00). Based on Plaintiffs current age, which is fifty-five, according to the New Jersey
Court Rules, Appendix 1-A Life Expectancy Tables for All Races and Both Sexes, Plaintiffs
remaining life span is 26 years. Plaintiff's damages calculated at One Hundred Dollars per Day

for 26 years equals Nine Hundred and Forty-Nine Thousand Dollars ($949,000.00).

Dated: May 10, 2021

ae

Daniel B. Shapiro, attorney for Plaintiff

 
